                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

RUTH HOLLIS KUHNE,
ADMINISTRATOR OF THE
ESTATE OF DAVID F. ERTMAN
and JANE ERTMAN,                                3:01cv1090 (WWE)
     v.

R.J. REYNOLDS

                     RULING ON PENDING MOTIONS

      The Court makes the following rulings on the pending pretrial motions.

      Motion for 48 Hours Advance Notice of Witnesses and Exhibits

      In light of counsel’s extensive litigation experience, particularly with

tobacco litigation with the same counsel, the Court finds that 24 hours’

advance notice is sufficient, although the Court recommends that counsel

provide the courtesy of 48 hours’ advance notice. The Court will not make

exceptions without good cause for the failure to provide adequate notice.

This motion is granted in part.

      Motion in Limine to Preclude Lay Opinion Testimony on Addiction

      Defendant seeks to preclude non-experts from testifying about

Ertman’s addiction. Lay witnesses should not offer expert opinion about

whether Ertman was addicted. However, witnesses—friends and family of


                                      1
Ertman—may testify about what they observed about Ertman’s smoking

and what he told them about his smoking habit, which may include whether

he stated that he was “addicted.” Such evidence is relevant to Ertman’s

state of mind about his ability to stop smoking.

      These witnesses may use the word “addicted” in the colloquial sense

to describe their observations. The defense may clarify the difference

between a medical expert opinion and a layperson’s use of that term on

cross examination and the court can also provide an instruction, if

necessary. This motion will be denied.

      Motion in Limine To Preclude Evidence Regarding Preempted
      Theories of Liability

      Defendant claims that FDA v. Brown & Williamson Tobacco Corp.,

529 U.S. 120 (2000) provides that federal law preempts all state theories of

liability that would have the effect of removing tobacco products from the

market. Defendant maintains that plaintiffs’ claims are based on a generic

attack on the characteristics of all cigarettes, and it seeks an order to

preclude evidence or argument in support of a negligent design theory

based on the inherent characteristics of cigarettes, including evidence

concerning liability based on the addictive and/or cancer-causing nature of


                                       2
cigarettes.

      Defendant’s preemption argument has been rejected by the Eleventh

Circuit in Graham v. R.J. Reynolds Tobacco Co., 857 F.3d 1169, 1190

(11th Cir. 2017), cert. denied, 138 S. Ct. 646 (2018). In holding that

federal law did not preempt state law claims based on the dangerousness

of all the cigarettes manufactured by the tobacco companies, the Eleventh

Circuit examined the regulatory statutes and found no indication that

“Congress created a regulatory scheme that does not tolerate tort liability

based on the dangerousness of all cigarettes manufactured by the tobacco

companies but tolerates tort actions based on theories with a more limited

scope. Id. at 1188. The Court elaborated that a state “may employ its

police power to regulate cigarette sales and to impose tort liability on

cigarette manufacturers” unless there is “clear and manifest purpose of

Congress” to supersede such “historic police power.” Graham, 857 F.3d

at 1191. It noted that “R.J. Reynolds and Philip Morris would have us

presume that Congress established a right to sell cigarettes based on a

handful of federal labeling requirements.” Id.

      In Bifolck v. Philip Morris USA Inc., 06cv1768 (Doc. 332), Judge

Underhill also rejected defendant’s preemption argument, stating that he

                                       3
found Graham persuasive and that plaintiff’s theory of liability concerned

whether specific cigarettes—Marlboro and Marlboro Light--had been

manufactured in a way that made them unnecessarily addictive and

carcinogenic. He found that a finding of liability would not amount to a

blanket ban of cigarettes. In the instant case, plaintiffs seek to present

evidence concerning the specific design of the Salem cigarettes.

Accordingly, the Court will deny the motion in limine in light of Graham and

plaintiff’s theory of liability that is based on the specific design of Salem

cigarettes.

      Motion to Strike Plaintiff’s Improper Cumulative Witnesses

      Defendant argues that plaintiffs have named four cumulative medical

witnesses who will present opinions duplicative of other named medical

witnesses. Plaintiff counters that three of these medical witnesses (Drs.

Frederico, Fiedler, and Chung) were directly involved in the treatment of

Ertman; and that the fourth witness (Dr. Wick) is an expert in the area of

thymic carcinomas, whose testimony is relevant to rebutting defendant’s

assertion that Ertman’s treating physicians mis-diagnosed his small cell lung

cancer. Plaintiffs made the disclosures relevant to Drs. Chung, Frederico,

and Fiedler in October 2018, and relevant to Dr. Wick in November 2018.

                                        4
Defendant has had adequate notice of these witnesses, who appear likely to

provide useful information to the jury. Accordingly, the Court will deny this

motion without prejudice to specific objections at trial.

      Motion to Preclude Opinions about Permanent Brain Changes

      This motion is moot in light of plaintiff’s counsel’s representation that

no such evidence will be presented.

      Motion in Limine to Exclude Evidence that Plaintiff’s Expert, Dr.
      K. Michael Cummings, Donates a Portion of his Fees

      The Court will grant the motion as to direct examination but may allow

the evidence if the door is opened on cross examination.

      Motion to Preclude Expert Testimony on Meaning of or Intent
      Behind Company Documents

      In Bifolck, Judge Underhill ruled that (1) an expert may not testify to

the state of mind of the author of the company documents, but that (2) an

expert may, using his or her specialized knowledge, explain the meaning of

certain terminology in order to assist the jury. Conference Memorandum

and Order (doc. 332). The Court will adopt Judge Underhill’s approach and

grant the motion as to the state of mind of the author of the documents. If

an issue of an author’s intent is relevant to the meaning of a technical term,

the Court can determine the admissibility of such testimony at trial.

                                       5
      Motion to Strike Plaintiffs’ Cumulative Witnesses, or Alternatively,
      to Impose Reasonable Time Limits on the Presentation of
      Evidence

      Defendant requests that the Court narrow plaintiffs’ witness list or set

time limits on witness testimony. The Court will deny this motion. The

well experienced counsel involved in this case should be capable of

assessing whether a witness is relevant to the jury’s consideration and the

amount of time to allocate to each witness.


      Motion in Limine to Exclude Evidence of Any Alleged Youth
      Marketing

      Defendant claims that this evidence is irrelevant and prejudicial; that

the First Amendment protected such marketing as speech; and that

evidence of youth marketing prior to plaintiff’s birth in 1942, and after he

became an adult, should be precluded. Plaintiffs have indicated that pre-

1942 evidence will not be presented, but they have otherwise opposed

defendant’s motion.

      Ertman is asserted to have commenced smoking when he was

thirteen years old.

      In Izzarelli v. R.J. Reynold Tobacco Co, 806 F. Supp. 2d 516, 530 (D.

Conn. 2011), Judge Underhill considered whether he had erred by

                                       6
permitting evidence of “youth marketing.” He noted that the evidence that

defendant characterized as comprising “youth marketing” concerned,

generally “considerations that R.J. Reynolds took in designing Salem

Kings, the product's target audience, and how the product was marketed to

its target audience.” Id. at 530. He ruled that “evidence of how R.J.

Reynolds developed its consumer base and marketed its product to that

base was relevant in assessing what the consumer base, i.e., the ordinary

consumer, understood about the characteristics of a Salem King.” Id.

Thus, Izzarelli--who, similar to Ertman, had commenced smoking as a

minor--was permitted to show (1) that the ordinary consumer “was typically

a youth or minor smoker;” (2) that defendant had “endeavored to capture

the youth or beginning smoking market,” and (3) that defendant

acknowledged that minors lacked the capacity to make informed choices

about smoking. Id. at 531. Judge Underhill found further that “evidence

concerning product design, decisions made by R.J. Reynolds and how the

product was marketed to consumers was also relevant for the purposes of

deciding whether to award punitive damages.”

     The Second Circuit affirmed the proper admission of such evidence

on several bases. Izzarelli, 701 Fed. Appx. 26, 31 (2d Cir. 2017). “First ,

                                     7
it supported Izzarelli's claim that Salem Kings were uniquely designed to

contain, inter alia, nicotine levels that were just high enough to cause and

maintain addiction but low enough to induce frequent smoking,” and the

plaintiff was able to demonstrate that the Salem King’s “design was

adopted in part to attract young, new smokers, who disliked the bitterness

of nicotine and preferred flavorful cigarettes.” The Court explained that the

“youth marketing evidence indicated that minors—who compose the bulk of

new smokers and have strong brand loyalty—were Salem Kings’ target

demographic,” which was relevant “because consumer expectation is a

factor in determining strict liability.” The Court went on to note that the

evidence “informed the jury's understanding of the utility of the product,

which is critical to the governing risk-utility test,” and that it helped establish

defendant’s “actual or imputed knowledge of the danger,” an “essential

element of negligence.” Finally, the Court found that the evidence was

relevant to both plaintiff’s proof of reckless disregard for punitive damages,

and defendant’s defense of comparative fault.

      In light of this precedent, the Court finds that evidence of marketing

and development is relevant to the identification of the ordinary consumer

and consumer expectations; whether there was a breach of the duty of

                                         8
reasonable care; and whether punitive damages should be awarded due to

defendant’s reckless disregard for safety of consumers or those harmed by

the product. However, the Court will consider specific objections to the

extent that plaintiffs seek to use such evidence to prejudice defendant in a

manner that is irrelevant to the scope of this litigation. Accordingly, this

motion will be denied without prejudice to specific objections.

      Motion in Limine to Exclude the Improper Opinion Testimony of
      Dr. Jeffrey Lustman On Addiction

      Defendant argues that Dr. Lustman, Ertman’s treating psychiatrist,

should be precluded from offering opinion testimony concerning Ertman’s

addiction, which is outside of his care and treatment. Defendant also

maintains that such testimony is cumulative of medical witness testimony

from Dr. Glassman, Dr. Cummings, and Dr. Hills. Plaintiffs have explained

that Dr. Lustman will not be able to appear at the trial to testify.

      The Court will allow the testimony, which is likely to provide useful,

relevant information to the jury. Further, the testimony does not appear to

be cumulative. Dr. Glassman has died; Dr. Cummings is not a

psychiatrist; and Dr. Hills, has been disclosed as an expert to comment on

Dr. Lustman’s deposition testimony and medical records relating to his



                                        9
treatment of Ertman. This motion will be denied.

      Motion to Preclude Evidence and Argument Regarding Irrelevant
      Matters


      Defendant has listed the following areas that it claims are irrelevant:

(1) comparing Reynolds’ conduct to other corporate wrongdoing; (2)

commenting on the absence of Reynolds’ corporate representatives at trial;

(3) referencing the geographic origin of Reynolds’ trial counsel or its

litigation resources; (4) introducing evidence or questioning witnesses

regarding Reynolds’ pretrial fact investigation; (5) arguing that Reynolds

has failed to take responsibility or apologize to plaintiffs or Ertman; (6)

introducing any evidence that Reynolds objected to discovery requests or

suggesting that it engaged in discovery misconduct; (7) suggesting that

Reynolds’ counsel has acted improperly by defending this case, including

by arguing that defense counsel has hidden facts from the jury; and (8)

inferring that Reynolds has delayed the trial of this action.

       Plaintiffs do not disagree. However, plaintiffs maintain that they are

not clear as to the scope of the listed areas of irrelevancy. The Court can

determine the relevancy of the material presented at trial. Accordingly,

this motion will be found as moot.


                                       10
      Motion in Limine To Exclude Evidence and Argument
      Concerning the Food and Drug Administration’s Statement
      Relating to The Potential Regulation Of Menthol Cigarettes

      Defendant argues that the FDA Commissioner’s 2018 statement

regarding steps to protect youth by banning menthol cigarettes is irrelevant,

hearsay and prejudicial. Plaintiffs argue that it is relevant because the

cigarette at issue is a menthol Salem King, and menthol has the effect of

making it easier to inhale and enhancing the delivery of nicotine to the

lungs and brain. See Izzarelli, 806 F. Supp. 2d 516, 520-21 (D. Conn.

2011). Plaintiffs also maintain that the evidence falls within the “public

records exception” of Federal Rule of Evidence 803(8) as “factual findings

from a legally authorized investigation.” Plaintiffs assert further that the

experts are entitled to refer to this evidence in their testimony to the extent

it was relied upon in forming their opinions pursuant to Federal Rule of

Evidence 703, and that any prejudice incurred to defendant is outweighed

by the evidence’s probative value. The Court will defer ruling on the

admissibility of the FDA statement until trial.

      Motion Regarding Limitations on Punitive Damages

      Defendant seeks to limit the jury’s consideration of punitive damages

to conduct that allegedly harmed Ertman or evidence similar to conduct that

                                       11
harmed him. Plaintiffs counter that defendant’s motion “does little more

than make broad legal pronouncements” without explaining how the Court

should apply the law of punitive damages to the evidence relevant to this

case. At trial, the Court can rule on the scope of evidence relevant to

punitive damages and the appropriate legal standards for the jury to

consider. The Court will deny this motion without prejudice to specific

objection.

      Motion in Limine to Exclude Surgeon General Reports
      Regarding Smoking and Health

      Defendant argues that the Surgeon General Reports are hearsay,

that the reports do not show that defendant had notice of the danger posed

by cigarettes, and that admission of such evidence will be overly time

consuming. Plaintiffs counter that these reports may be referred to at trial

to the extent that the experts have relied upon them in their opinions as

scientific data that experts in the field would reasonably rely upon pursuant

to Federal Rule of Evidence 703 or as learned treatises pursuant to Federal

Rule of Evidence 803(18). Plaintiffs also assert that the reports fall into

hearsay exceptions for trustworthy public records pursuant to Federal Rule

of Evidence 803(8); or as adoptive admissions pursuant to Federal Rule of


                                      12
Evidence 801(d)(2) because defendant’s website refers consumers to

these reports.

      Federal Rule of Evidence 803(8) provides the following hearsay

exception for a public record if:


       (A) it sets out: (i) the office’s activities; (ii) a matter observed while
      under a legal duty to report, but not including, in a criminal case, a
      matter observed by law-enforcement personnel; or (iii) in a civil case
      or against the government in a criminal case, factual findings from a
      legally authorized investigation; and (B) the opponent does not show
      that the source of information or other circumstances indicate a lack
      of trustworthiness.

      Defendant argues that the reports do not fall within the public records

exception because they do not report original research by employees,

representative or member of a governmental body, but rather by members

of the public health community with no association with the federal

government. Defendant maintains that such reports are untrustworthy

because they are based upon hearsay statements from outside agencies;

they were prepared by potentially biased or partisan individuals; and the

data was not all subjected to peer review or close scrutiny.

      Surgeon General reports regarding smoking have been admitted as

public records prepared pursuant to legally authorized investigations. See


                                       13
Boerner v. Brown & Williamson Tobacco Co., 394 F.3d 594, 600-01 (8th

Cir. 2005); In re Bard IVC Filters Products Liability Litig., 2018 WL

4279833, at *3 (D. Ariz. Sept. 7, 2018). The reports are subjected to

review process that includes peer review, editorial review by scientists, and

internal review by the government prior to issuance. The Court finds that

the reports are sufficiently trustworthy for admission. The motion in limine

will be denied without prejudice to specific objection at trial.


      Motion in Limine To Prohibit Plaintiffs' Expert, Dr. K. Michael
      Cummings, From Testifying Regarding Allegedly "Missing"
      Documents

      Plaintiffs represent that they will not present such evidence.

Accordingly, this motion will be found as moot.

      Motion in Limine Based on the Statute of Repose

      Defendant seeks to preclude plaintiffs from presenting evidence or

referencing cigarettes or acts prior to June 13, 1991, based on the

Connecticut ten-year statute of repose, which provides that no product

liability claim may be brought “later than ten years from the date that the

party last parted with possession or control of the product.” Conn. Gen.

Stat. § 52-577a. Since the lawsuit was brought on June 13, 2001,


                                       14
defendant seeks to preclude the product liability and derivative consortium

claims based on Ertman’s smoking ten years prior to filing of the complaint.

      In Bifolck, Judge Underhill rejected a similar motion filed by Philip

Morris based on the “use safe life” exception to the ten-year statute of

repose. See Memorandum of Decision (Doc. 361). Section 52-577a(c)

provides:

      The ten-year limitation provided for in subsection (a) of this section
      shall not apply to any product liability claim brought by a claimant who
      is not entitled to compensation under [Connecticut Workers’
      Compensation laws], provided the claimant can prove that the harm
      occurred during the useful safe life of the product. In determining
      whether a product’s useful safe life has expired, the trier of fact may
      consider among other factors: (1) The effect on the product of wear
      and tear or deterioration from natural causes; (2) the effect of climatic
      and other local conditions in which the product was used; (3) the
      policy of the user and similar users as to repairs, renewals and
      replacements; (4) representations, instructions and warnings made
      by the product seller about the useful safe life of the product; and (5)
      any modification or alteration of the product by a user or third party.

The useful safe life of a product commences at the time of product delivery,

extends for the time during which the product is normally likely to perform

or be stored in a safe manner, and expires when the product is no longer

likely to be safe for normal use.    Hubbard-Hall v. Monsanto Co., 98 F.

Supp. 3d 480, 484 (D. Conn. 2015). The duration of the product’s useful

safe life is a question of fact for the jury. Id.

                                        15
      In his ruling, Judge Underhill noted that the “purpose of Section 52-

577a is to prevent manufacturers from being held liable for defects in their

products occurring long after the product left the manufacturer’s possession

or control.” At the same time, as Judge Underhill pointed out, the statute’s

legislative history indicates that the “useful safe life” exception was

intended to benefit consumers who had been harmed by “inhalation or

ingestion of chemical, drugs or substances where the damage done may

not be known for many years.” See Remarks of Sen. Salvatore De Piano,

Transcript of Senate Floor Debate, May 29, 1979, 22 Senate Proceedings,

Part 14, 1979 Session, pp. 4625-4650. Judge Underhill found that the

harm covered by the exception to Section 52-577a may remain latent for

many years after use or exposure to injurious substance. In accordance

with Judge Underhill’s reasoning in Bifolck, the Court will deny the motion

in limine. Plaintiffs may submit their proof to the jury that Ertman’s use of

the product was within its useful safe life.


      Motion in Limine to Preclude Ertman’s Treating Otolaryngologist
      Dr. David Astrachan From Offering Trial Testimony That Is
      Beyond His Care and Treatment of Ertman

      Defendant maintains that Dr. Astrachan, a treating physician, was not



                                       16
disclosed as a witness to testify about his opinion that Ertman’s problems

with hearing, balance, swallowing and other neurological problems were

caused, in part, by his Paraneoplastic Syndrome, which derived from his

body’s anti-Hu immune response to his small cell lung cancer. Dr.

Astrachan has explained that he formed this opinion as he reviewed

documents in preparation for his deposition.

     A treating physician who will testify about information acquired by

outside sources or other physicians should be considered a retained

medical expert and provide an expert report, providing notice of witness

testimony on a complicated topic. Brutton v. United States, 687 Fed.

Appx. 56, 58 (2d Cir. 2017). However, the Court has discretion to allow

testimony even where there is non-compliance with disclosure requirement

if such error is harmless. See Israeli v. Ruiz, 2015 WL 4618055 at *2

(S.D.N.Y. July 27, 2015).

     Here, upon consideration of the history of this case, including Dr.

Astrachan’s 2007 disclosures and his 2008 deposition, the Court is

satisfied that defendant had sufficient notice of Dr. Astrachan’s testimony

and will incur no prejudice by admission of this testimony despite the lack

of expert report. Defendant is not being subjected to trial by ambush.

                                     17
      Defendant asserts that Dr. Astrachan formed this opinion solely for

the purpose of litigation and is not qualified to give an opinion testimony

regarding the Paraneoplastic Syndrome. However, the Court finds that Dr.

Astrachan is qualified to testify about Ertman’s Paraneoplastic Syndrome.

Defendant will have the opportunity to cross examine the witness regarding

his qualifications, scope of his treatment, and how he developed his

opinions regarding Ertman’s Paraneoplastic Syndrome. This motion will

be denied.

      Motion in Limine to Preclude Evidence of "Lack of Commercial
      Success" of Cigarettes other than the Salem Cigarettes at Issue
      in this Action

      Plaintiffs argue that evidence of commercial viability of a product is

not relevant to the issue of whether a safer alternative design was feasible,

and that defendant cannot show that unsuccessful low tar products are

comparable to Salem cigarettes, or that acceptability is the same as utility

relevant to risk utility. Defendant maintains that the function of a cigarette

is to give pleasure and that a lack of commercial success of a low tar

product demonstrates an unacceptable alternative design. During the

Bifolck trial, Judge Underhill excluded similar testimony based on a similar

motion, reasoning that commercial viability of a product is not relevant to

                                      18
the issue of dangerousness, and that commercial acceptability is not the

equivalent of utility.1 Based on Judge Underhill’s reasoning in Bifolck, the

Court will grant the motion.

        Motion in Limine to Exclude Certain Testimony by Charles
        Garner

        Plaintiffs seek to preclude Dr. Charles Garner--who is the Senior Vice

President of Next Generation Products/Submission and Engagement in the

Scientific and Regulatory Affairs Division of Reynold’s sister company, RAI

Services Company--from testifying (1) that there is no such thing as a safe

cigarette in light of his prior testimony that that defendant never studied the

addictiveness of very low nicotine or tar cigarettes; (2) about activities prior

to the time he commenced work for defendant in 1995; and (3) about

defendant’s conduct subsequent to Ertman’s consumption of Salem

cigarettes, and subsequent to his cancer diagnosis.

        As to the first issue, defendant asserts that Dr. Garner should be

allowed to testify on whether there is a “safe cigarette,” whether all

cigarettes are carcinogenic, and whether all cigarettes are addictive.

Defendant explains that Dr. Garner’s prior deposition testimony explained



1   Trial transcript, 2119 (Exhibit B to Golub Declaration).
                                        19
that the lack of criteria to assess a cigarette product’s relative addictiveness

was due to the fact that addiction thresholds vary from individual to

individual.

      As to the second issue concerning defendant’s activities prior to

Garner’s employment, defendant maintains that Dr. Garner, as a senior

scientist with defendant, is required to have knowledge about current and

historical activities.

      Defendant claims that Dr. Garner’s testimony regarding post-injury

conduct is relevant to rebut the claim for punitive damages by showing that

such an award is not necessary to deter defendant from engaging in its

prior injurious conduct. Defendant maintains that plaintiffs’ statement that

they will not seek a deterrence instruction as part of the jury’s punitive

damages consideration would give rise to an unconstitutional deprivation of

defendant’s due process right to defend itself. In Bifolck, Judge Underhill

precluded post-injury evidence in light of plaintiff’s representation that

deterrence would not be argued.

      The Court will defer consideration of Dr. Garner’s testimony until

relevant at trial.




                                       20
      Motion in Limine to Preclude Examination of Plaintiffs' Medical
      Witnesses re: Feasibility of Designing "Safe" or "Safer"
      Cigarettes

      Plaintiffs move for the Court to preclude defendant’s counsel from

cross examining its medical witnesses regarding the feasibility of designing

cigarettes that are either “safe” or “safer” than Salem cigarettes; plaintiffs

assert that such information is beyond the witnesses’ knowledge and scope

of their testimony. Defendant agrees that plaintiffs’ medical witnesses are

not qualified to offer cigarette design opinions, but counters that defendant

should be allowed to examine witnesses regarding their “perceptions of the

market availability of ‘safe’ or ‘safer’ cigarettes.”

      In Bifolck, Judge Underhill considered an analogous motion.

Conference Memorandum and Order, (Doc. 360). He ruled that “medical

experts are not sufficiently qualified to testify about the design feasibility of

“safe” or “safer” cigarettes, because they are not cigarette design experts.”

However, he noted that it is proper cross-examination to ask medical

experts about their perceptions of the market availability of “safe” or “safer”

cigarettes. He allowed the defense to “ask questions about whether the

witnesses are aware of any cigarette on the market that they deem ‘safe’ or

‘safer’ but not about whether it is theoretically possible to design ‘safe’ or

                                        21
‘safer’ cigarettes.” The Court will follow Judge Underhill’s ruling on this

issue. Accordingly, the motion will be denied as to questions about

witnesses’ awareness of any cigarette on the market that they deem ‘safe’

or ‘safer,’ and granted as to questions about the design feasibility of “safe”

or “safer” cigarettes. The Court will rule on specific objections regarding

relevancy or prejudice at trial.


      Motion to Preclude Expert Testimony by Steven Hoge

      Steven Hoge, a psychiatrist and Director of Mid-Hudson Forensic

Center, has opined that Ertman was not addicted to tobacco or nicotine.

Plaintiffs argue that his opinions should be excluded due to incorrect

application of the diagnostic criteria. Defendant counters that his opinions

are scientifically supported and that he is well qualified.

      The Court will deny the motion to preclude. Plaintiffs may challenge

Hoge’s opinions on cross examination.


      Motion to Preclude Expert Testimony Regarding Differential
      Response Rates

      Plaintiffs seek to preclude certain assertedly unreliable testimony

from defendant’s medical experts offered to support the defense theory that


                                       22
Ertman suffered from thymic cancer rather than small cell lung cancer.

Specifically, plaintiffs challenge the testimony--from Robert Schick, a

radiologist, and Dr. Parvesh Kumar, a radiation oncologist--about the

diagnostic significance of differential treatment response rates. Plaintiffs

maintain that defendant has not sustained its burden of demonstrating the

scientific reliability of its theory that a disparate treatment response has any

diagnostic significance.2

       The district court has a “gatekeeping” role pursuant to Federal Rule

of Evidence 702 and is charged with ensuring that an expert’s testimony

rests on a reliable foundation and is relevant to issues presented in the

case. Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d 256, 265 (2d

Cir. 2002). A witness who is qualified as an expert by knowledge, skill,

experience, training, or education may testify in the form of an opinion or

otherwise if: (a) the expert's scientific, technical, or other specialized

knowledge will help the trier of fact to understand the evidence or to

determine a fact in issue; (b) the testimony is based on sufficient facts or




2 Defendant has clarified that it does not intend to solicit an opinion at trial
from Dr. Steven Hajdu, a pathologist, regarding the difference in treatment
response of Ertman’s lung abnormality.
                                       23
data; (c) the testimony is the product of reliable principles and methods;

and (d) the expert has reliably applied the principles and methods to the

facts of the case. Fed. R. Evid. 702.

      The Court should consider (1) whether a theory or technique can be

(and has been) tested, (2) whether the theory or technique has been

subjected to peer review and publication, (3) a technique's known or

potential rate of error, and (4) whether a particular technique or theory has

gained general acceptance in the relevant scientific community. Daubert

v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993); Amorgianos, 303

F.3d at 266. “A minor flaw in an expert’s reasoning or a slight modification

of an otherwise reliable method will not render an expert’s opinion per se

inadmissible. The judge should only exclude the evidence if the flaw is

large enough that the expert lacks ‘good ground’ for his or her conclusions.”

Id. at 267.

      The burden is on the party proffering the expert testimony to lay a

foundation for its admissibility, and a court must consider the totality of the

expert witness’s background when evaluating expert qualifications.

Kuzmech v. Werner Ladder Co., 2012 WL 6093898, at *7 (D. Conn. 2012).

      Plaintiffs do not contest that Dr. Schick should be permitted to testify

                                       24
on his opinion that plaintiff’s radiology films show an abnormality that was a

tumor or aspiration; or that Dr. Kumar should be permitted to testify about

his opinion regarding the improper administration of radiation Ertman’s

lungs. However, plaintiffs contend that these witnesses should not be

allowed to support their opinions with testimony about the diagnostic

significance of a disparate response to treatment in different body parts.

Plaintiffs maintain that it is invalid and unfounded to assert that Ertman’s

abnormality on his upper right lung could not be lung cancer because it

responded to chemotherapy treatment faster than the cancer in his lymph

nodes; and that medical and scientific literature are undisputed that

cancers in different parts of the body can respond differently to treatment,

such that a differential response rate is not diagnostically significant. In

support of this position, plaintiffs have submitted the declaration of a board-

certified oncologist, Dr. Joseph O’Connell.

      Defendant represents that Dr. Kumar’s opinion regarding response

rates is based on his years of clinical experience. In his deposition, he

stated that he had treated “hundreds of cases with limited stage small cell

lung cancer” and has seen “relatively similar responses between the

primary site and the lymph node metastasis.” He also represented that he

                                      25
had never seen “significantly differential responses” to chemotherapy or

radiation between a small cell cancer and primary site in the lung and a

secondary site in the lymph node.

      Plaintiffs counter that defendant failed to provide a declaration from

any physician or any medical literature to contradict the peer-reviewed

literature submitted and attested to by Dr. O’Connell. Plaintiffs argue that

Dr. Kumar’s assertion he has “never seen” a similar discrepancy in

treatment response does not constitute a sufficient basis for demonstrating

the scientific reliability of the diagnostic significance of a disparate

treatment response.

      Relevant to Dr. Schick, defendant asserts that he is competent to

testify about the diagnostic significance of differing response rates due to

his years of experience as a practicing radiologist. Plaintiffs represent that

Dr. Schick testified at deposition that he was not qualified to testify about

why cancers in different parts of the body might respond differently.

      At this time, the Court will defer ruling on this motion until it has had

the opportunity to voir dire the witnesses regarding the bases for their

opinions and the medical support for the theory that differential response

rates have a diagnostic significance.

                                        26
                                 CONCLUSION

     For the foregoing reasons, the Court makes the following rulings:

      Motion for 48 Hours’ Advance Notice of Witnesses and Exhibits
(Doc. 260) is GRANTED to the extent that the Court requires that counsel
provide 24 hours’ notice.

     Motion in Limine to Preclude Lay Opinion Testimony on Addiction
(Doc. 261) is DENIED.

    Motion in Limine To Preclude Evidence Regarding Preempted
Theories of Liability (262) is DENIED.

      Motion to Strike Plaintiff’s Improper Cumulative Witnesses (Doc.
263) is DENIED without prejudice to specific objections at trial.

     Motion to Preclude Opinions about Permanent Brain Changes
(Doc. 264) is MOOT.

     Motion in Limine to Exclude Evidence that Plaintiff’s Expert, Dr.
K. Michael Cummings, Donates a Portion of his Fees (Doc. 265) is
GRANTED as to direct examination but may the Court may allow the
evidence if the door is opened on cross examination.

      Motion to Preclude Expert Testimony on Meaning of or Intent
Behind Company Documents (Doc. 266) is GRANTED in part. The
experts may not testify as to the state of mind of the author of the company
documents, but may explain the meaning of certain terminology in order to
assist the jury.

     Motion to Strike Plaintiffs’ Cumulative Witnesses, or Alternatively,
to Impose Reasonable Time Limits on the Presentation of Evidence
(Doc. 267) is DENIED.

    Motion in Limine to Exclude Evidence of Any Alleged Youth
Marketing (Doc. 268) is DENIED without prejudice to specific objections.

                                    27
      Motion in Limine To Exclude the Improper Opinion Testimony of
Dr. Jeffrey Lustman on Addiction (Doc. 269) is DENIED.

     Motion to Preclude Evidence and Argument Regarding Irrelevant
Matters (Doc. 271) is MOOT.

     Motion in Limine To Exclude Evidence and Argument
Concerning the Food and Drug Administration’s Statement Relating
to The Potential Regulation of Menthol Cigarettes (Doc. 275) is under
consideration.

    Motion Regarding Limitations on Punitive Damages (Doc. 277) is
DENIED without prejudice to specific objections at trial.

      Motion in Limine to Exclude Surgeon General Reports
Regarding Smoking and Health (Doc. 278) is DENIED without prejudice
to specific objections at trial.

    Motion in Limine to Prohibit Plaintiffs' Expert, Dr. K. Michael
Cummings, From Testifying Regarding Allegedly "Missing"
Documents (Doc 280) is MOOT.

      Motion in Limine Based on the Statute of Repose (Doc. 281) is
DENIED. Plaintiffs may submit their proof to the jury that Ertman’s use of
the product was within its useful safe life.

     Motion in Limine to Preclude Ertman’s Treating Otolaryngologist
Dr. David Astrachan From Offering Trial Testimony That Is Beyond
His Care and Treatment of Ertman (Doc. 308) is DENIED.

      Motion in Limine to Preclude Evidence of "Lack of Commercial
Success" of Cigarettes other than the Salem Cigarettes at Issue in
this Action (Doc. 270) is GRANTED.

    Motion in Limine to Exclude Certain Testimony by Charles
Garner (Doc. 272) is under consideration.

                                    28
       Motion in Limine to Preclude Examination of Plaintiffs' Medical
Witnesses re: Feasibility of Designing "Safe" or "Safer" Cigarettes
(Doc. 273) is DENIED as to questions about witnesses’ awareness of any
cigarette on the market that they deem ‘safe’ or ‘safer,’ and GRANTED as
to questions about the design feasibility of “safe” or “safer” cigarettes. The
Court will rule on specific objections regarding relevancy or prejudice at
trial.

     Motion to Preclude Expert Testimony by Steven Hoge (Doc. 274)
is DENIED.

      Motion to Preclude Expert Testimony Regarding Differential
Response Rates (Doc. 312) is under consideration until the Court has had
the opportunity to voir dire the witnesses.


      Dated this 27th day of February 2017, at Bridgeport, Connecticut.



                                    /s/Warren W. Eginton
                                    Warren W. Eginton
                                    Senior U.S. District Judge




                                      29
